[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The Statewide Grievance Committee has brought this application for reciprocal discipline, pursuant to Practice Book § 28A, against and the respondent James S. Gallagher on the grounds that he has been suspended from the practice of law for six (6) months by the Commonwealth of Massachusetts for the wilful failure to file a Massachusetts income tax return. This court finds that Mr. Gallagher has been served with this application and has failed to file an answer as ordered by this court and as required by Practice Book § 28A(b), and that reciprocal discipline should enter. Accordingly, Mr. Gallagher is suspended from the practice of law in the State of Connecticut for a period of six (6) months from November 25, 1997. CT Page 12700
Berger, J.